Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Receipt is acknowledged of Applicant’s Request for Continued Examination and Amendment filed on 03/18/2021.
Claim 1 has been amended.
Claims 52-54 have been added.
Claims 12, 49-50 have been cancelled.
Claims 1, 4-8, 10, 13, 24-26, 29-31, 33, 38-39, 41-42, 51-54 are pending in the instant application.
Claims 41-42 have been previously withdrawn from consideration.
Note, rejections and objections not reiterated from previous office actions are hereby withdrawn. The following rejections or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/08/2021 has been entered.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4-8, 10, 13, 24-26, 29-31, 33, 38-39, 51-54 is/are rejected under 35 U.S.C. 103 as being unpatentable over CAMPBELL et al (US 2011/0142936) in view of .
CAMPBELL teaches a method for providing radioactive brachytherapy (see [0100]; [0122]]), for cancer treatment to the breast (see [0003], [0127]) or rectum (see [0125]; [0127]) or prostate gland [0125]; [0127), which reads on pelvic, comprising of: delivering a thiol-Michael addition (see [0056]-[0061]) hydrogel to the body cavity (see [0123]; and Figures); expanding the thiol-Michael addition hydrogel (see [0141]) and hydrogel swelled in place to desired size (see [0068]), which reads on expanding the hydrogel; hydrogel may be injected between the balloon surcease and the surrounding tissue and/or skin, effectively increasing that distance (see [0123]) or used to separate tissues to reduce a dose of radioactive received by one of the tissues (see [0125]), which reads on displacing tissues and/or organs by the expanding thiol-Michael addition hydrogel and displacing tissue away from radioactive sources. Additional disclosures include: the precursors, which reads on two, react with each other to form the material in situ (see [0055]) in aqueous solution (see [0075]) using catheters and other applicators (see [0023]) and dual syringes or multi-barreled syringe for administration (see [0128]), which reads on at least one container and is the same syringe used by Applicant (see Applicant’s Figure 1, Reagent syringe); hydrogel expand in volume if exposed to an excess of water (see [0028]), which would inherently lower the modulus of the hydrogel; conventional approach of brachytherapy source, such as balloon catheter, can also be 
CAMPBELL does not specifically teaches using brachytherapy for pelvic cavity in as specific region, such as the vagina; Michael-type reaction hydrogels by reacting thiols with acrylates, such as polyethylene glycol diacrylate. 
NOYES, which is disclosed and incorporated in CAMPBELL, teaches the prior art had known of using fillers for displacing tissues to improve radiological outcomes (see title), such as in brachytherapy (see col. 2, line 48).
HUBBELL, which is disclosed an incorporated in CAMPBELL, teaches making hydrogels (see col. 26) by Michael-type reaction (see col. 29+, especially line 36), preferably using thiols (see col. 34, line 38; Fig. 2) and reacting with PEG diacrylate (see 
PRITCHARD teaches the prior art had known of making hydrogel using Michael addition between thiol and acrylate n aqueous media (see abstract), such polyethylene glycol diacrylate (see pg. 3, under Material; and pg. 17, and pg. 29) and ETTMP Thiocure 1300 (see pg. 3, under Material; pg. 17; and 29). Additional disclosures include: equimolar of thiol and acrylate (see pg. 4); modulus.
MAKEL is used to show an example of a brachytherapy applicator for the rectum or vagina (see [0042]; and Fig. 8), with grooves on the outer surface of the wall to guide a plurality of catheters along the grooves (see [0042]; Figure 8 at #345), which is similar to the same approach disclosed by Applicant (see Applicant’s Figure 1), which reads on fixed-geometry brachytherapy applicator and would result in hydrogel surrounding the brachytherapy applicator when applied in the vaginal region.
	It would have been obvious to the person of ordinary skill in the art at the time the invention was made to incorporate using CAMPBELL’s method for brachytherapy treatment in the pelvic cavity regions, such as rectum and vaginal regions. The person of ordinary skill in the art would have been motivated to make those modifications, because it would improve radiologic outcomes and/or cancer treatment, and reasonably would have expected success because brachytherapy have been conducted in the pelvic cavity regions, such as the rectum and vaginal regions, in the prior art.  Note, if the hydrogel is placed in the vaginal region, it appears the hydrogel can be easily remove out from the vaginal region versus from a surgical region, such as the breast.

It would have been obvious to the person of ordinary skill in the art at the time the invention was made to incorporate using the brachytherapy applicator disclosed in MAKEL for rectum or vaginal application. The person of ordinary skill in the art would have been motivated to make those modifications and reasonably would have expected success because CAMPBELL teaches using a brachytherapy applicator.
	It would have been obvious to the person of ordinary skill in the art at the time the invention was made to incorporate equimolars of thiol precursors, such as ETTMP Thiocure 1300, and acrylates, such as polyethylene diacrylate, to make the Michael-type hydrogel. The person of ordinary skill in the art would have been motivated to make those modifications and reasonably would have expected success because CAMPBELL teaches using Michael-type precursors to make the hydrogel.
	It would have been obvious to the person of ordinary skill in the art at the time the invention was made to incorporate adding water to expand the hydrogel, which would inherently lower the modulus. The person of ordinary skill in the art would have been motivated to make those modifications and reasonably would have expected success because CAMPBELL teaches water expands the hydrogel.
The references do not specifically teach having hydrogel mechanical properties, such as modulus of about 10-100 kPa as claimed by Applicant; however, hydrogels have overlapping modulus ranges of 1- 100 kPa, and wherein the modulus in a hydrogel composition is clearly a result effective parameter that a person of ordinary skill in the art 

Response to Arguments
	Applicant argues that Campbell is silent about using its disclosed invention in the vagina and uterus; nor is there anything inherent in Campbell about doing so. Furthermore, claim 1 is amended to recite that the brachytherapy applicator is of "fixed geometry," such as, for example, the brachytherapy applicator shown in Figures 1 and 2 of the present application. Campbell says nothing about using such a brachytherapy applicator	
The Examiner finds this argument unpersuasive, because the secondary reference MAKEL teaches the prior art had known of using a fixed geometry brachytherapy applicator in the rectum and the vaginal region.
	Applicant argues that Campbell only describes removing the hydrogel from an iatrogenic site- not from a pelvic cavity. Moreover, as described in these two paragraphs, Campbell only describes removing its hydrogel surgically via aspiration. In contrast, the 
	The Examiner finds this argument unpersuasive, because as discussed in the rejection, if the hydrogel is placed in the vaginal region, it appears the hydrogel can be easily remove out from the vaginal region versus from a surgical region, such as the breast, because the vagina is biologically open.
	 

Telephonic Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAKE MINH VU whose telephone number is (571)272-8148.  The examiner can normally be reached on Mon-Fri 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on (571) 272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAKE M VU/Primary Examiner, Art Unit 1618